IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,238




EX PARTE RONNIE JOE DANIEL, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 07-02135-CRF-85 IN THE 85TH  DISTRICT COURT
FROM BRAZOS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of sexual assault
and sentenced to life  imprisonment. 
            Applicant contends that his  counsel rendered ineffective assistance because he  failed to
timely file a notice of appeal. 
            The trial court has determined that appellate counsel failed to timely file a notice of appeal. 
We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time appeal of the
judgment of conviction in Cause No. 07-02135-CRF-85 from the 85th Judicial District Court of
Brazos County.  Applicant is ordered returned to that time at which he may give a written notice of
appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time limits shall
be calculated as if the sentence had been imposed on the date on which the mandate of this Court
issues.  We hold that, should Applicant desire to prosecute an appeal, he must take affirmative steps
to file a written notice of appeal in the trial court within 30 days after the mandate of this Court
issues.
 
Delivered: October 7, 2009
Do Not Publish